[Cite as Disciplinary Counsel v. Hartsock, 94 Ohio St.3d 18, 2001-Ohio-6977.]




                 OFFICE OF DISCIPLINARY COUNSEL v. HARTSOCK.
      [Cite as Disciplinary Counsel v. Hartsock (2001), 94 Ohio St.3d 18.]
Attorneys at law — Misconduct — Indefinite suspension — Conviction for mail
        fraud conspiracy — Providing insider settlement information to
        attorneys who represented plaintiffs against insurance company in
        exchange for kickbacks.
  (No. 01-1208 — Submitted August 28, 2001 — Decided December 19, 2001.)
    ON CERTIFIED REPORT by the Board of Commissioners on Grievances and
                     Discipline of the Supreme Court, No. 00-83.
                                  __________________
        Per Curiam. From 1990 through 1999 respondent, Walter D. Hartsock, of
Poland, Ohio, Attorney Registration No. 0031434, then a claims adjuster for
Nationwide Insurance Company, provided insider settlement information to
certain attorneys who represented plaintiffs with claims against Nationwide in
exchange for kickbacks from the attorneys. On May 31, 2000, after respondent
was convicted in the United States District Court for mail fraud conspiracy in
furtherance of these schemes, we suspended him from the practice of law for an
interim period. In re Hartsock (2000), 89 Ohio St.3d 1418, 729 N.E.2d 388.
        On October 9, 2000, relator, Office of Disciplinary Counsel, filed a
complaint charging that respondent’s conduct in these kickback arrangements
violated the Code of Professional Responsibility. Respondent answered, and the
matter was submitted to a panel of the Board of Commissioners on Grievances
and Discipline (“board”) on stipulations and exhibits.
        Based on the stipulations of the parties and the information, plea
agreement, and judgment in the United States District Court, the panel found that
in one case, respondent told attorney Lawrence Seidita that he could make money
                            SUPREME COURT OF OHIO




settling a particular case if someone could contact attorney Joseph Dubyak, who
represented the plaintiff. Seidita contacted attorney Stuart Banks, who in turn
contacted Dubyak, who agreed to participate in the scheme. With the inside
information, Dubyak settled the case and gave a $15,000 kickback to Banks, who
shared it with Seidita and respondent.
       In another case, respondent contacted Seidita and told him that he could
provide information regarding a client of attorney Paul Gambrel to enable
Gambrel to obtain a favorable settlement if Gambrel would pay a kickback.
Gambrel agreed, settled the matter on the basis of the inside information from
respondent, and paid a $2,500 kickback to respondent. The use of the United
States mail in the process of these schemes led to respondent’s conviction.
       The panel concluded that respondent’s actions violated DR 1-102(A)(3) (a
lawyer shall not engage in illegal conduct involving moral turpitude), 1-102(A)(4)
(a lawyer shall not engage in conduct involving dishonesty, fraud, deceit, or
misrepresentation), 1-102(A)(5) (a lawyer shall not engage in conduct prejudicial
to the administration of justice), and 1-102(A)(6) (a lawyer shall not engage in
conduct adversely reflecting on the lawyer’s fitness to practice law). The panel
found that respondent cooperated in the investigation of his wrongdoing, and,
noting the stipulation of relator and respondent to relator’s recommendation of an
indefinite suspension, agreed that respondent should be indefinitely suspended
from the practice of law. The board adopted the findings, conclusions, and
recommendation of the panel.
       In reviewing this matter, we first note that we previously suspended
attorney Dubyak for his activity in connection with this kickback scheme,
Disciplinary Counsel v. Dubyak (2001), 92 Ohio St.3d 18, 748 N.E.2d 26, as well
as attorney Gambrel, Disciplinary Counsel v. Gambrel (2001), 94 Ohio St.3d 10,
759 N.E.2d 771, announced today. We further note that attorney Seidita has
resigned from the practice of law. In re Resignation of Seidita (2000), 90 Ohio




                                         2
                                January Term, 2001




St.3d 1209, 735 N.E.2d 894. Upon consideration of the record, we adopt the
findings, conclusions, and recommendation of the board with respect to
respondent. Respondent is hereby indefinitely suspended from the practice of law
in Ohio. Costs are taxed to respondent.
                                                         Judgment accordingly.
       MOYER, C.J., DOUGLAS, RESNICK, F.E. SWEENEY, PFEIFER, COOK and
LUNDBERG STRATTON, JJ., concur.
                              __________________
       Jonathan E. Coughlan, Disciplinary Counsel, and Gloria J. Sigman,
Assistant Disciplinary Counsel, for relator.
       Thomas C. Buford, for respondent.
                              __________________




                                          3